COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 George Green and Garlan Green,                §               No. 08-16-00340-CV

                      Appellants,              §                  Appeal from the

 v.                                            §                 33rd District Court

 Port of Call Homeowners Association;          §              of Llano County, Texas
 Phillip Jacobs; John Ross Bucholtz;
 Richard Pat McElroy; Randolph Harig;          §                   (TC# 18314)
 Christopher; Nancy Carothers; Alliance
 Association Management; Sharon Murphy;        §
 Jose Balderas; Harold Brown; and
 Niemann & Niemann, LLP,                       §

                       Appellees.              §

                                             §
                                           ORDER

       The Court GRANTS the Appellants’ third motion for extension of time within which to

file the brief until July 24, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANTS’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. David C. Junkin, the Appellants’ attorney, prepare

the Appellants’ brief and forward the same to this Court on or before July 24, 2017.

       IT IS SO ORDERED this 17th day of July, 2017.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.